


EXHIBIT 10(d)15


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


GULF POWER COMPANY


The following are the annual base salaries, effective March 1, 2014, of the
Chief Executive Officer and Chief Financial Officer of Gulf Power Company and
certain other executive officers of Gulf Power Company who served during 2013.




Stan W. Connally, Jr.
President and Chief Executive Officer
$398,242
 
R. Scott Teel
Vice President and Chief Financial Officer
$253,504
 
P. Bernard Jacob
Vice President
$267,107
 
Mike L. Burroughs
Vice President
$200,331
 
Bentina C. Terry
Vice President
$272,039
 











